  Case 19-51064     Doc 4    Filed 08/08/19    Entered 08/08/19 17:31:53      Page 1 of 6


                        UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF CONNECTICUT
                              BRIDGEPORT DIVISION

In re                                           :       Chapter 11
                                                :
LATEX FOAM INTERNATIONAL, LLC,                  :       Case No. 19-
PURELATEX BLISS, LLC,                           :       Case No. 19-
LATEX FOAM INTERNATIONAL HOLDINGS, INC, :               Case No. 19-
PLB HOLDINGS, LLC, and                          :       Case No. 19-
LATEX FOAM ASSETS ACQUISITION, LLC              :       Case No. 19
                                                :
                        Debtors.                : (Joint Administration Requested)
LATEX FOAM INTERNATIONAL, LLC,                  :
PURELATEX BLISS, LLC,                           :
LATEX FOAM INTERNATIONAL HOLDINGS, INC, :
PLB HOLDINGS, LLC, and                          :
LATEX FOAM ASSETS ACQUISITION, LLC              :
                                                :
                        Movants,                :
                                                :
            v.                                  :
                                                :
ENTREPRENEUR GROWTH CAPITAL, LLC                :
                                                :
                        Respondents.            :
________________________________________________:

                   MOTION FOR AUTHORITY TO USE CASH
             COLLATERAL AND TO PROVIDE ADEQUATE PROTECTION

        Latex Foam International, LLC, (“LFI”), Latex Foam International Holdings, Inc.

(“Holdings”), PLB Holdings, LLC (“PLB Holdings”), Pure Latex Bliss, LLC (“PLB”) and Latex

Foam Assets Acquisition, LLC (“Acquisitions”) (collectively the “Debtors”) debtors and

debtors-in-possession, by their undersigned attorneys, hereby move pursuant to 11 U.S.C. §

363(c) and Federal Rule of Bankruptcy Procedure 4001, for preliminary and final orders

authorizing use of cash collateral and granting adequate protection, and as grounds therefore

state as follows:




                                                                                            1
 Case 19-51064       Doc 4     Filed 08/08/19     Entered 08/08/19 17:31:53        Page 2 of 6


                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334. Consideration of this Motion is a core proceeding pursuant to 28 U.S.C. § 157(b).

Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

                                       BACKGROUND

       2.      On August 8, 2019, the Debtors filed voluntary petitions for the relief afforded

under Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”). In accordance

with the provisions of 11 U.S.C. §§ 1107 and 1108 of the Bankruptcy Code, the Debtors are

authorized to continue to operate their businesses as a debtors-in-possession. No trustee or

examiner has been appointed in these proceedings.

       3.      The Debtors are headquartered in Shelton, Connecticut.         LFI Holdings is a

holding company for one hundred percent of the equity interests in LFI and PLB Holdings, and

an inactive entity, Dunlop Latex Foam SDN.BHD, located in Malaysia. LFI owns one hundred

percent of the equity interests in Acquisition. PLB Holdings is a holding company for one

hundred percent of the equity interests in PLB.

       4.      LFI manufactures foam mattresses and components for mattresses.                It has

approximately 150 employees. PLB functions as a sales office for the sale and distribution of

finished mattresses. Acquisition owns certain assets but does not operate.

       5.      The Debtors previously filed for chapter 11 relief in this Court on May 30, 2014,

which cases were jointly administered under case no. 14-50845. On December 3, 2015, this

Court entered an order confirming the Modified Second Amended Joint Plan of Reorganization

of Debtors and Official Committee of Unsecured Creditors (the “Plan”) (case no. 14-50845, ECF

Nos. 468, 501), and the Plan was substantially consummated (case no. 14-50845, ECF No. 714).




                                                                                                   2
  Case 19-51064       Doc 4     Filed 08/08/19     Entered 08/08/19 17:31:53         Page 3 of 6


       6.      Due to an unanticipated shift of the mattress industry towards disruptive, lower-

priced mattresses, however, the Debtors revenues decreased to the point where they were in

danger of violating a financial covenant with EGC and thereby jeopardizing their continued

operations.

               ENTREPRENEUR GROWTH CAPITAL, LLC SECURED CLAIMS

       7.      Entrepreneur Growth Capital, LLC (hereafter “EGC”) asserts secured claims of

approximately $9,300,000 against the Debtors’ assets including cash collateral as provided under

§§361 and 363 of the Bankruptcy Code.

                                        RELIEF REQUESTED

       8.      By this motion, the Debtors seek (a) the scheduling, pursuant to Federal Rule of

Bankruptcy Procedure 4001, of a preliminary hearing on this motion (the “Interim Hearing”)

within three days of the commencement of these Chapter 11 cases; (b) at the Interim Hearing, the

entry of an interim order in the form filed contemporaneously with this motion (the “Interim

Order”) authorizing the Debtors to use cash collateral in accordance with the budget annexed

hereto as Exhibit A (the “Budget”) and granting adequate protection to parties claiming an

interest in the Debtors’ cash collateral; (c) the scheduling, pursuant to Federal Rule of

Bankruptcy Procedure 4001, of a final hearing on this motion (the “Final Hearing”) within

approximately twenty-one days of the commencement of these Chapter 11 cases; (d) the

establishment of certain notice procedures for the Final Hearing; and (e) at the Final Hearing, the

entry of a final order (the “Final Order”; together with the Interim Order, the “Cash Collateral

Orders”) authorizing the Debtors to use cash collateral in accordance with the Budget and

granting adequate protection to parties claiming an interest in the Debtors’ cash collateral.




                                                                                                   3
  Case 19-51064       Doc 4    Filed 08/08/19     Entered 08/08/19 17:31:53         Page 4 of 6


       9.      To the extent EGC’s liens constitute duly perfected, non-avoidable liens against

the assets of the Debtors’, and specifically against the Debtor’s cash and accounts receivable,

then the Debtors’ cash and cash receipts constitute "cash collateral," as such term is defined

under Code § 363. In order to operate and to preserve the value of the Debtors’ assets, the

Debtors will be required to use and disburse cash collateral during the period ending September

6, 2019, (the "Preliminary Period") following the Petition Date, in order to avoid immediate and

irreparable harm to the Debtors.        The Budget reflects necessary disbursements for the

Preliminary Period. The Debtors further request a ten (10%) percent variance from any line item

on the Budget and to vary from the Budget by amounts in excess of ten (10%) percent upon the

consent of ECG.

       10.     As adequate protection against any post-petition date erosion of ECG’s cash

collateral within the meaning of §§ 361 and 363 of the Bankruptcy Code, the Debtors propose to

grant to ECG a replacement lien in all after acquired cash collateral to the same extent, priority

and validity as existed on the Petition Date, subject and subordinate to a carve-out of the

replacements lien for amounts payable by the Debtor for (i) fees payable to the United States

trustee pursuant to §1930(a)(6) of Title 28 of the Unites States Code; (ii) accrued and unpaid

wages, and (iii) approved fees and expenses of the Debtors’ professionals.

       11.     The relief sought herein is necessary to the continued operation of the Debtors’

and the maintenance and preservation of the Debtors’ businesses. If the Debtors’ are not granted

the relief sought herein, then the Debtors will suffer irreparable harm in that the value of certain

assets of the Debtors will be greatly diminished or destroyed.

       12.     The Debtors propose the following notice procedure for the Final Hearing: on or

before August 16, 2019, the Debtors shall transmit copies of a notice of the entry of the Interim




                                                                                                  4
 Case 19-51064        Doc 4    Filed 08/08/19     Entered 08/08/19 17:31:53         Page 5 of 6


Order, together with a copy of the proposed Final Order, to the parties having been given notice

of the Interim Hearing, to any party which has filed prior to such date a request for notices with

this Court and to counsel for the Committee, once appointed. The notice of entry of the Interim

Order shall state that any party in interest objecting to the entry of the Final Order shall file

written objections with the Clerk of the United States Bankruptcy Court for the District of

Connecticut no later than 4:00 p.m. (prevailing Eastern Time) on September __, 2019 and shall

serve such objections so that the same are received on or before such date by: (a)

Zeisler & Zeisler, P.C., 10 Middle Street, 15th Floor, Bridgeport , CT 06604 Attn: James Berman,

Eric Henzy and Patrick Linsey, Esq., counsel for the Debtors; and (b) the Office of the US

Trustee.

       WHEREFORE, the Debtors respectfully request that this Court enter an Order granting i)

the preliminary and final relief sought herein and ii) such further relief as this Court deems just

and proper.

       Dated:   August 8, 2019

                                      LATEX FOAM INTERNATIONAL HOLDINGS, INC.
                                      LATEX FOAM INTERNATIONAL, LLC
                                      PLB HOLDINGS, LLC
                                      PURE LATEX BLISS, LLC
                                      LATEX FOAM ASSETS ACQUISITION, LLC
                                      THE DEBTORS

                                      By:    /s/ James Berman
                                             James Berman (Federal Bar No. ct06027)
                                             Eric Henzy (Federal Bar No. ct12849)
                                             Patrick R. Linsey (ct29437)
                                             ZEISLER & ZEISLER, P.C.
                                             10 Middle Street, 15th Floor
                                             Bridgeport, CT 06605
                                             Tel. 203-368-4234
                                             Fax 203-367-9678
                                             Email: jberman@zeislaw.com




                                                                                                  5
Case 19-51064   Doc 4   Filed 08/08/19   Entered 08/08/19 17:31:53   Page 6 of 6


                                           ehenzy@zeislaw.com
                                           plinsey@zeislaw.com
                                    Their Attorneys




                                                                                   6
